DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/20/2020. The applicant submits two Information Disclosure Statements dated 05/18/2020 and 07/22/2020. The applicant claims Domestic priority to a provisional application filed on 03/14/2019. The applicant does not claim Foreign priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a method for controlling an electromechanical operation of an electromechanical device on a safety lock condition. The claims pass the first prong of the 2019 Subject Matter Eligibility Guidance as a whole by stating a method of for controlling a electromechanical device. Those steps are:
the method comprising: 
at one or more of the plurality of networked devices: 
receiving a safety lockout status from another networked device via the communications bus; 
comparing a local safety lockout status to the received safety lockout status; determining whether to update the local safety lockout status based on results of comparing the local safety lockout status to the received safety lockout status and, when it is determined to update the local safety lockout status, then updating the local safety lockout status to the received safety lockout status; and 
broadcasting the local safety lockout status over the communications bus; 
at one or more of the plurality of safety lockout condition detection devices: 
determining a proposed safety lockout status based on sensor data obtained by the safety lockout device; 
comparing the proposed safety lockout status to the local safety lockout status and/or a received safety lockout status that is received from another networked device over the communications bus; and 
determining an updated local safety lockout status to be the local safety lockout status based on comparing the proposed safety lockout status to the local safety lockout status and/or the received safety lockout status; and 
at any of the one or more electronic controllers, controlling an electromechanical operation of an electromechanical device based on the local safety lockout status
This judicial exception is not integrated into a practical application because the claims do not specify with particularity what the threshold constitutes for changing a lockout status. The claims do not identify with particularity what sensor data is gathered. The claims do not state with particularity when a lockout status is updated for what purpose. The claims do not state with particularity what constitutes controlling an electromechanical operation. The claims are similar to example 40 claim 2 or example 42 claim 2. The dependent claims do not provide further specificity of how the method is performed and for what purpose. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims features are generic in nature. There isn’t anything unique or specific about why the invention as a whole as updating a status or what an electromechanical operation constitutes. There are inferences to something occurring due to a triggering event. However, the claims do not state with particularity what the operations are or why they are occurring. Thus, one skilled in the art wouldn’t know why the method is designed to perform and fails the second prong 2 of the 2019 subject matter eligibility guidance.
Claims 13 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a distributed safety lockout system for a recreational vehicle. The claims pass the first prong of the 2019 Subject Matter Eligibility Guidance as a whole by stating a system for controlling a electromechanical device. The system states:
a plurality of networked devices installed on an electromechanical system, the plurality of networked devices being communicatively coupled via a communications bus, and the plurality of networked devices including: 
one or more electronic controllers, each configured to control an electromechanical device of the recreation vehicle based on a local safety lockout status; and 
a plurality of safety lockout condition detection devices, each safety lockout condition detection devices configured to detect a safety lockout status based on sensor information obtained by lockout detection circuitry; 
wherein one or more of the plurality of networked devices are configured to alternate between a network duplication mode and a network contention mode and, when operating in the network duplication mode, to determine an updated local safety lockout status based on a comparison of the local safety lockout status to a received lockout safety status, the received lockout safety status being received over the communications bus from another one of the networked devices; and 
when operating in the network contention mode, each device of the plurality of safety lockout condition detection devices is configured to obtain the detected safety lockout status based on the sensor information, to compare the detected safety lockout status to the local safety lockout status and/or a received proposed safety lockout status, to set the local safety lockout status based on the comparison, and to broadcast the local safety lockout status over the communications bus
            This judicial exception is not integrated into a practical application because the claims do not specify with particularity what the threshold constitutes for changing a lockout status. The claims do not identify with particularity what sensor data is gathered. The claims do not state with particularity when a lockout status is updated for what purpose. The claims are similar to example 40 claim 2 or example 42 claim 2. The dependent claims do not provide further specificity of how the method is performed and for what purpose. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims features are generic in nature. There isn’t anything unique or specific about why the invention as a whole as updating a status or what an electromechanical operation constitutes. There are inferences to something occurring due to a triggering event. However, the claims do not state with particularity what the operations are or why they are occurring. Thus, one skilled in the art wouldn’t know why the method is designed to perform and fails the second prong 2 of the 2019 subject matter eligibility guidance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations safety lockout condition detection device and electromechanical device has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the features do not state with particularity what the aforementioned features constitute or how they perform their functions. The features are very broad and do not identify a scope to their performance.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/ Primary Examiner, Art Unit 3666